357 S.W.2d 824 (1962)
William Warren TAYLOR, Appellant,
v.
WRIGHT SALES COMPANY, Inc., Appellee.
No. 3992.
Court of Civil Appeals of Texas, Waco.
May 3, 1962.
Wm. Andress, Jr., Dallas, for appellant.
Witts, Geary, Hamilton, Brice & Lewis, Jim Choate, Dallas, for appellee.
WILSON, Justice.
Appellee filed this suit as one on a sworn account. Judgment was rendered for the balance shown by the statement attached to the petition, and attorneys' fees.
The account was not itemized; it listed only invoice numbers, and was insufficient to support the judgment against defendant's exceptions. 1 Tex.Jur.2d Sec. 72, p. 322.
The statement of account contained as its first entry, "Balance 914.64, 8-31-57". Appellee's evidence consisted of subsequent itemized invoices covering a two-month period, the amount of which, with credits, cannot be reconciled with the judgment. There is no evidence to establish the initial item. Testimony as to whether the invoices had been paid was so equivocal as not to constitute evidence. The evidence does not support the judgment, and reversal is required.
Reversed and remanded.